Citation Nr: 1427268	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-30 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, to include as secondary to diabetes or service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for rhinitis.  

3.  Entitlement to service connection for bilateral onychomycosis.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower bilateral extremities, to include as secondary to diabetes.  

5.  Entitlement to service connection for retinopathy, to include as secondary to diabetes.  

6.  Entitlement to service connection for glaucoma, to include as secondary to diabetes.  

7.  Entitlement to a compensable evaluation for a bilateral hearing loss disability.
8.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In March 2014, the Veteran and his wife testified at a Board hearing.  A transcript of the hearing has been associated with the claims file.

In March 2014 the Veteran raised a claim for service connection for coronary artery disease.  This issue has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The issues of service connection for retinopathy and an increased evaluation for a bilateral hearing loss disability are addressed in this decision.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Retinopathy was not incurred in, or aggravated by, active duty service or a service-connected disability.

2.  The Veteran's audiometric examination corresponds to no more than a level III hearing for the left ear and a level I hearing for the right ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for retinopathy have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  The criteria for a compensable evaluation for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  

A VA examination was not provided in conjunction with the Veteran's claim for retinopathy, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's retinopathy is related to service or a service-connected disability.  The Veteran himself has provided statements that his retinopathy is related to service, or a service-connected disability, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing and determining the etiology of retinopathy, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  The Veteran was afforded multiple VA medical examinations to determine the severity of his bilateral hearing loss disability.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

After reviewing the claims file, the Board finds that there is no competent evidence of record which shows that the Veteran currently, or since his appeal was filed, been diagnosed with retinopathy for which service connection is warranted.  See e.g., October 2009 VA treatment record, August 2011 VA examination report, and October 2013 VA treatment record.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's appeal will be denied.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss disability has been rated as noncompensably disabling under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  The ratings schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations of hearing impairment in both ears.  Id.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2013).

The Veteran was afforded a VA examination in September 2007.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
15
20
65
85
46
RIGHT
20
15
25
70
33

Speech audiometry revealed speech recognition ability of 94 percent in the left ear and 96 percent in the right ear.

Entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation of hearing impairment for the left ear is I and for the right ear is I. 38 C.F.R. § 4.85.  Entering both the category designations for each ear into Table VII results in a zero percent disability rating under Diagnostic Code 6100.


The Veteran was afforded a VA examination in October 2008.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
10
20
65
90
46
RIGHT
15
15
30
80
35

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 96 percent in the right ear.

Entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation of hearing impairment for the left ear is I and for the right ear is I. 38 C.F.R. § 4.85.  Entering both the category designations for each ear into Table VII results in a zero percent disability rating under Diagnostic Code 6100.

The Veteran was afforded a VA examination in January 2009.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
20
20
65
85
47.5
RIGHT
20
25
35
80
42.5

Speech audiometry revealed speech recognition ability of 98 percent in the left ear and 100 percent in the right ear.

Entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation of hearing impairment for the left ear is I and for the right ear is I. 38 C.F.R. § 4.85.  Entering both the category designations for each ear into Table VII results in a zero percent disability rating under Diagnostic Code 6100.

The Veteran was afforded a VA examination in October 2010.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
50
40
80
90
65
RIGHT
40
35
45
85
51.25

Speech audiometry revealed speech recognition ability of 90 percent in the left ear and 94 percent in the right ear.

Entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation of hearing impairment for the left ear is III and for the right ear is I. 38 C.F.R. § 4.85.  Entering both the category designations for each ear into Table VII results in a zero percent disability rating under Diagnostic Code 6100.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  The VA examination reports document the Veteran's difficulty hearing, especially when on the telephone or where there is background noise.  See e.g., October 2008 VA examination report.

The Board has considered the Veteran's statements and testimony that his bilateral hearing loss disability warrants an increased disability evaluation.  The Board has considered the Veteran's and his wife's testimony that his hearing loss has worsened and that he has difficulty hearing in on the telephone or where there is background noise.  The Veteran is competent to report matters of which he has personal knowledge, such as difficulty hearing.  See Jandreau, supra; Barr, supra.; 38 C.F.R. § 3.159(a)(2).  

However, as a layman without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter, especially the severity of his bilateral hearing loss disability in relation to the applicable rating criteria which the Court has also observed is a mechanical calculation. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Medical examiners, including the VA compensation examiners, have conducted objective audiograms to measure the severity of the Veteran's hearing loss disability.  The rating criteria determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

There is no probative audiological evidence of record to support a compensable evaluation for the Veteran's hearing loss disability at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected hearing loss is manifested by trouble hearing in environments including over the telephone and when there is background noise.  These symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.85.

As the assigned schedular evaluation for the service-connected bilateral hearing loss is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to service connection for retinopathy is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.  


REMAND

There is evidence in the claims file to indicate that the Veteran has been diagnosed as pre-diabetic.  See August 2013 VA treatment record.  The Veteran also testified at his March 2014 hearing that he had been diagnosed as pre-diabetic.  As the Veteran served in the landmass of Vietnam, he is eligible for a grant of service connection of diabetes mellitus on a presumptive basis. As several of the Veteran's claims are asserted as secondary to diabetes, the claims should be remanded for a new VA examination.  

The Veteran has also claimed that his sleep apnea was caused, or worsened by his PTSD.  He has been diagnosed with sleep apnea which one VA physician noted complicated his PTSD.  See September 2012 VA treatment record.

The Veteran is also competent to state that he began having sinus and toenail problems in service and these conditions continued on after separation from service.  Accordingly, VA examinations should be performed to determine the etiology of these conditions.  

The Veteran testified that he receives regular treatment at the VA medical Center for his PTSD and that he is part of group counseling at the Vet Center.  The RO should obtain these records and associate them with the claims file on remand.  The Veteran has also submitted statements that his PTSD has worsened since his last VA examination, 3 years ago.  On remand he should be afforded a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of VA and non-VA health care providers who provided treatment for his claimed conditions, to include treatment at the Vet Center.

a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies.

b) The RO must associate with the claims file all outstanding medical treatment records from any VA treatment facility.

c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  After completing the first directive, schedule the Veteran for a VA examination to determine if he has diabetes.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner must provide an opinion as to whether the Veteran has diabetes.  If the Veteran does have diabetes, the examiner should provide the following opinions:

   a)  Is the Veteran's hypertension 

		i) Caused by his diabetes, OR
		ii) Aggravated by his diabetes?
   
   b)  Does the Veteran have peripheral neuropathy of the bilateral upper and lower extremities and if so, was this 

		i) Caused by his diabetes, OR
		ii) Aggravated by his diabetes?
   
   
   c)  Is the Veteran's glaucoma

		i) Caused by his diabetes, OR
		ii) Aggravated by his diabetes?

The examiner should consider the Veteran's March 2014 hearing testimony and VA treatment records.

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3.  After completing the above, schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score. 

The examiner must also provide an opinion concerning the impact of the Veteran's PTSD on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, a statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4.  After completing the first directive, schedule the Veteran for VA examinations to determine the etiology of his rhinitis, onychomycosis, and sleep apnea.  The entire claims file must be reviewed by the examiner in conjunction with the opinions.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner(s) must provide all of the following opinions:

   a)  Does the Veteran have a respiratory disorder, to include rhinitis, that is related to service?  
   
   The examiner should consider the Veteran's statements and testimony that he began having respiratory difficulties while in service.  
   
   b) Does the Veteran have onychomycosis that is related to service?  
   
   The examiner should consider the Veteran's statements and testimony that his toenail problems began in service while stationed in Vietnam.  
   
   c) Is the Veteran's sleep apnea 

		i) Related to service, 
		ii) Caused by his service-connected PTSD,
   iii) Aggravated by his service-connected PTSD?

The examiner should consider the Veteran's March 2014 hearing testimony and service treatment records.

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

5.  Ensure the reports of the VA compensation examination addresses the applicable rating criteria.  If not, return the reports to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).
6.  Then readjudicate the claims in light of all additional evidence received since the most recent statement of the case.  If the benefits requested are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


